
	
		II
		110th CONGRESS
		1st Session
		S. 388
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Thune (for himself,
			 Mr. Nelson of Nebraska,
			 Mr. Sununu, Mr.
			 Inhofe, Mr. Coburn,
			 Mr. Burr, Mr.
			 Martinez, Mr. Crapo,
			 Mr. Baucus, Mr.
			 Cornyn, Mrs. Dole,
			 Mr. Craig, and Mr. Lott) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a
		  national standard in accordance with which nonresidents of a State may carry
		  concealed firearms in the State.
	
	
		1.National standard for the
			 carrying of certain concealed firearms by nonresidents
			(a)In
			 generalChapter 44 of title 18,
			 United States Code, is amended by inserting after
			 section
			 926C the following:
				
					926D.National standard
				for the carrying of certain concealed firearms by nonresidents
						(a)In
				generalNotwithstanding any provision of the law of any State or
				political subdivision thereof, a person who is not prohibited by Federal law
				from possessing, transporting, shipping, or receiving a firearm and is carrying
				a valid license or permit which is issued by a State and which permits the
				person to carry a concealed firearm (other than a machinegun or destructive
				device) may carry in any State a concealed firearm (other than a machinegun or
				destructive device) that has been shipped or transported in interstate or
				foreign commerce, subject to subsection (b).
						(b)Limitations
							(1)In
				generalIf a State other than the State that issued the license
				or permit described in subsection (a) issues licenses or permits to carry
				concealed firearms, a person may carry a concealed firearm in that State under
				the same restrictions which apply to the carrying of a concealed firearm by a
				person to whom that State has issued such a license or permit.
							(2)Other
				limitationsIf a State other than the State that issued the
				license or permit described in subsection (a) does not issue licenses or
				permits to carry concealed firearms, a person may not, in that State, carry a
				concealed firearm in a police station, in a public detention facility, in a
				courthouse, in a public polling place, at a meeting of a State, county, or
				municipal governing body, in a school, at a professional or school athletic
				event not related to firearms, in a portion of an establishment licensed by
				that State to dispense alcoholic beverages for consumption on the premises, or
				inside the sterile or passenger area of an airport, except to the extent
				expressly permitted by the law of that
				State.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 44 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 926C the following:
				
					
						926D. National standard for the carrying
				of certain concealed firearms by
				nonresidents.
					
					.
			
